129 F.3d 120
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES FIRE INSURANCE COMPANY, Plaintiff-Appellant,v.BARKER CAR RENTAL, doing business as National Car Rental,Estate of Bader Alkhuaini, Estate of Barry L.Lawrence, et al., Defendants-Appellees.
No. 96-3814.
United States Court of Appeals, Seventh Circuit.
Oct. 7, 1997.

Before RIPPLE, MANION, and KANNE, Circuit Judges.

ORDER

1
This case was argued before a panel of the court on September 24, 1997.  Consideration of the briefs and a colloquy with counsel during the hearing reveal that there are certain cross-claims still pending in the district court.  Accordingly, the decision of the district court is not final for purposes of our appellate jurisdiction.  See Construction Indus.  Retirement Fund of Rockford v. Kasper Trucking, 10 F.3d 465, 468 (7th Cir.1993);  see also Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1720, at 651-52 (2d ed.1983).  We therefore must dismiss the appeal for want of jurisdiction and permit the parties to request that the district court certify its decision under Rule 54(b) of the Federal Rules of Civil Procedure.


2
In order to ensure that this matter is resolved expeditiously, the parties shall address any such request to the district court within 15 days of this order.  Counsel shall furnish this court with a status report every 15 days thereafter.


3
If the appropriate certification is entered by the district court, the parties may take another appeal to this court and proceed on the briefs already filed.  After filing a timely notice of appeal, the parties may inform this court of the entry of the certification by memorandum.  The case shall then proceed to judgment in this court on the basis of the briefs already filed and the oral argument already heard.


4
Accordingly, the appeal is dismissed for want of a final decision within the meaning of 28 U.S.C. § 1291.  The parties shall bear their own costs in this court.  The mandate shall issue immediately.